DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 19, 32, 33 and 40 are objected to because of the following informalities:  
Claim 19, line 2 recites “the expansion mechanisms” and should recite “the expansion mechanism”.
Claim 32, line 2 recites in part “of the cylindrical gear mate are right-handed threads” and should recite “of the cylindrical gear are right-handed threads”.  
Claim 33, line 2 recites in part “of the cylindrical gear mate are left-handed threads” and should recite “of the cylindrical gear are left-handed threads”.
Claim 40, line 30 ends in a period and should end in a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 30-33 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 20 recites the limitation "a bottom surface" in line 2.  It is unclear whether “a bottom surface” is referring to the bottom surface disclosed in claim 19, line 7, or if a different bottom surface is being claimed.  For the purpose of examining the claim, “a bottom surface” of claim 20, line 2 will be interpreted as “a bottom head surface.”
Claim 21 recites the limitation "the bottom surface" in line 1.  It is unclear whether “the bottom surface” is referring to the bottom surface disclosed in claim 19, line 7, or the bottom surface disclosed in claim 20, line 2.  For the purpose of examining the claim, “the bottom surface” of claim 21, line 1 will be interpreted as “the bottom head surface.”
Claim 30 recites the limitation “the internal central bore” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the internal central bore” will be interpreted as “the internal central bore opening”.  
Claim 31 recites the limitation "the threads of the internal central bore" in lines 1-2.  There is insufficient antecedent basis for these limitations (“the threads” and “the internal central bore”) in the claim.  For the purpose of examining the claim, “the threads of the internal central bore” will be interpreted as “threads of the internal central bore opening”.
Claim 32 recites the limitation "the internal central bore" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the internal central bore” will be interpreted as “the internal central bore opening”.
Claim 33 recites the limitation "the internal central bore" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the internal central bore” will be interpreted as “the internal central bore opening”.

Claim 38 recites the limitation “the channel of the cylindrical shaft” in line 3, and “the cylindrical shaft” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, claim 38 will be interpreted to depend from claim 35.
Claim 39 recites the limitation “the tool opening in the drive rod” in line 3 and 6-7.  There is insufficient antecedent basis for these limitations (“the tool opening” and “the drive rod”) in the claim.  For the purpose of examining the claim, claim 39 will be interpreted to depend from claim 35.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-22 and 24-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jimenez et al. (U.S. Publication No.2011/0160861 A1; hereinafter “Jimenez”).
	Regarding claim 19, Jimenez discloses an expansion mechanism (see distractible intervertebral body fusion device 500 in Figure 10A) for moving a first member relative to a 
	Regarding claim 20, Jimenez further discloses wherein the load head comprises a top head surface and a bottom head surface, wherein the top head surface is planar and is configured to engage a relief area disposed within the second member (annotated Figure 15 below).
	Regarding claim 21, Jimenez further discloses wherein the bottom head surface of the load head comprises a distal channel configured to moveably engage the pivot cylinder of the threaded rod (arched portion 515 corresponds to an arched recess 517 in first member 510, see beginning of para.0086).
	Regarding claims 22 and 24, Jimenez further discloses wherein the expansion mechanism further comprises a support member (placement pin 570), the support member being sized to be partially positioned within the opening in the first member, and is positioned adjacent to the cylindrical gear (see Figure 10A).
	Regarding claims 25-27, Jimenez further discloses wherein the cylindrical gear (520) further comprises a plurality of serial depressions disposed on an outer surface of the cylindrical 
	Regarding claims 28 and 29, Jimenez further discloses wherein the outer surface further comprises a first circumferential smooth surface and a second circumferential smooth surface, wherein the plurality of serial depressions are positioned intermediate the first circumferential smooth surface and the second circumferential smooth surface (see smooth top and bottom surfaces of threaded geared sleeves 520 in Figure 10A).
	Regarding claims 30 and 31, Jimenez further discloses wherein the cylindrical gear (520) further comprises an internal central bore opening extending from a first end to a second end of the cylindrical gear, wherein the internal central bore opening is threaded, wherein threads of the internal central bore opening of the cylindrical gear mate with the plurality of external threads of the threaded rod when the expansion mechanism is assembled (see Figure 10D).
	Regarding claims 32 and 33, Jimenez further discloses wherein the threads of the internal central bore of the cylindrical gear mate are right-handed threads and the plurality of external threads of the threaded rod are left-handed threads, or wherein the threads of the internal central bore of the cylindrical gear mate are left-handed threads and the plurality of external threads of the threaded rod are right-handed threads (para.0067-0068).
	Regarding claim 34, Jimenez further discloses a drive rod (worm 540), wherein the drive rod is configured for insertion into an adjustment opening of the first member to engage the cylindrical gear (see Figure 10C, see also para.0086). 

	Regarding claim 36, Jimenez further discloses wherein the channel is circumferentially positioned around the cylindrical shaft (see threads on first threaded section 543).
	Regarding claim 37, Jimenez further discloses wherein the worm gear (543) is sized to mate with a plurality of serial depressions disposed on an outer surface of the cylindrical gear (para.0086).
	Regarding claim 38, Jimenez further discloses a pin (placement pin 570), wherein the pin is fixed to an inner surface of the first member, wherein the pin is sized to articulate with the channel of the cylindrical shaft to maintain the position of the cylindrical shaft of the drive rod within the first member when rotated during the operation of the expansion mechanism (para.0086).

    PNG
    media_image1.png
    616
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    721
    media_image2.png
    Greyscale




Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection discussed above has been addressed.  
Claim 40 is allowable once the claim objection discussed above has been addressed.  

Reasons for Allowance
Claims 23 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the support member is at least one of a ring, a snap ring, a washer and an o-ring.  Jimenez discloses a support member in the form of a pin (placement pin 570).  Jimenez also discloses an embodiment which comprises washers 418.  However, washers 418 are not positioned within the opening in the first member.
Claims 39 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a locking mechanism, wherein the locking mechanism is configured to engage an adjustment opening in the first member and the tool opening in the drive rod, the locking mechanism comprising: a head including an opening for engaging an insertion tool and a plurality of protrusions configured to engage the adjustment opening; and a shaft extending away from the head and configured to engage the tool opening in the drive rod.  Jimenez fails to disclose these features.
Claims 40 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a method of using an interbody fusion device, comprising: obtaining an interbody fusion device, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773